Citation Nr: 0000830	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for bradycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to June 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for asthma, migraine headaches and bradycardia.  The veteran 
submitted a timely notice of disagreement and subsequently 
perfected his appeal with respect to all three issues.  The 
veteran testified before a hearing officer at the RO in 
February 1996.

In a February 1999 rating decision, the RO granted 
entitlement to service connection for asthma and assigned a 
30 percent evaluation to that disability.  The veteran has 
not appealed that decision thus far.


FINDINGS OF FACT

1.  The veteran does not currently have an organic heart 
disability.

2.  The veteran's claim of service connection for migraine 
headaches is plausible.


CONCLUSIONS OF LAW

1.  The claim of service connection for bradycardia is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for migraine headaches is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  In General:  Well Grounded Claim

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Thus, the threshold question to be answered in this 
case is whether a well-grounded claim has been presented.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Section 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to VA's duty 
to assist and to adjudicate the claim.  If the veteran has 
not presented a well-grounded claim, his appeal must fail and 
there is no further duty to assist him in the development of 
his claim.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  "Although the claim need not be conclusive, the 
statute [Section 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
claimed disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. 
Brown, 4 Vet. App. 343 (1993).  Evidence submitted in support 
of the claim is presumed to be true for purposes of 
determining whether the claim is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

II.  Migraine Headaches

With regard to the issue of service connection for migraine 
headaches, the Board notes that at the VA examination in June 
1998, the veteran was diagnosed with headaches "more likely 
than not caused by his asthma."  The requirements of a well-
grounded claim have been met as there is evidence of a 
current disability and of a nexus between that disability and 
a service connected disability.  As such, the claim is 
plausible.

II.  Bradycardia

The service medical records show no complaints, findings, or 
diagnosis of bradycardia, nor do they contain any evidence of 
complaints, findings or a diagnosis of organic heart disease.  

The veteran's pertinent post-service medical records consist 
of numerous private and VA outpatient treatment records and 
hospital admissions dating from 1986 to 1997 primarily 
showing treatment for the veteran's asthma.  In addition, the 
veteran was afforded VA medical examinations in April 1995 
and June 1998.  

A review of the private medical records shows that the 
veteran's chest x-ray in November 1990 showed no active 
cardiopulmonary disease.  Anteroposterior and lateral views 
of the chest revealed the overall heart size was within 
normal limits.  Cardiac silhouette was unremarkable.  The 
veteran had another chest x-ray in July 1991.  Frontal and 
lateral views were obtained.  The cardiac silhouette was not 
enlarged.  The impression was no active cardiopulmonary 
disease identified.  

In December 1991, the veteran was treated for his asthma at 
the Kimball Medical Center in Lakewood, New Jersey.  At that 
time, the veteran's heart rhythm was regular, 118 without 
murmurs.  A chest x-ray in September 1992 was also normal.

In July 1994, the veteran was admitted to the East Orange VA 
Medical Center with complaints of syncope and chest pains.  
An electrocardiogram revealed bradycardia.  The veteran was 
noted to be status post anabolic steroid abuser.  Upon 
admission, the veteran's heart rate was in the 50's; and by 
the end of the course of stay, the veteran's heart rate was 
in the 60's and 70's.  The veteran was provided with a holter 
monitor.  The veteran was diagnosed with bradycardia and 
substance abuse.

During the April 1995 VA examination, the veteran's sitting 
pulse was 80 per minute regular, sitting blood pressure was 
120/80 mmHg, respirations were 20 per minute.  Point of 
maximum impulse was in the left fifth space.  S1, S2 were 
present, and no murmur or gallop was noted.  EKG showed 
normal sinus rhythm.  Rate was 80 per minute.  No heart 
disability was noted.

The veteran testified before a hearing officer at the RO in 
July 1996.  At that time, the issues of entitlement to 
service connection for asthma and migraine headaches were 
discussed.  There was no testimony regarding bradycardia or 
any type of heart disease.

The veteran was afforded a VA examination in June 1998.  The 
examiner noted that the veteran's blood pressure was 120/80, 
and that his heart rate was 60 and rhythm was regular.  There 
was no diagnosis of bradycardia or organic heart disease.

Bradycardia is defined as a slowness of the heartbeat, as 
evidenced by slowing of the pulse rate to less than 60.  
Dorland's Illustrated Medical Dictionary, 223 (28th ed. 
1994).  Bradycardia is a symptom and not a disease entity.  
The medical evidence of record does not contain evidence of 
the presence of chronic heart disease resulting in disability 
manifested by bradycardia.  Thus, in light of the above, it 
is clear that the current medical evidence is negative for 
any diagnosis of an organic heart disease manifested by 
bradycardia.  Therefore, the Board finds that although the 
veteran currently asserts that he should be service-connected 
for bradycardia, he has not submitted any competent medical 
evidence to support his allegation that he has a chronic 
heart disability manifested by bradycardia.  As noted, the 
Court has stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak.  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Grottveit citing Tirpak.  
In this case, there is no supporting evidence in the 
veteran's claim for service connection.

In summary, there is no current competent medical evidence of 
organic heart disease resulting in disability manifested by 
bradycardia. All of the prongs of Caluza are not satisfied.  
In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  As such, the claim for service connection for 
bradycardia is not well-grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  In claims that are not well-
grounded, the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim.  
However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  A review of the correspondence in this case, to 
include the statement of the case, shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for bradycardia is denied as not well-grounded.

To the extent only that the appeal of service connection for 
migraine headaches is well grounded, the appeal is granted.


REMAND

In this case, the veteran contends that he has migraine 
headaches which are due to his service-connected asthma.  In 
June 1998, the veteran was afforded a VA neurological 
examination.  The examiner indicated the following in his 
diagnosis: "Headaches: most likely than not caused by his 
asthma."

In February 1999, the RO sent the veteran a supplemental 
statement of the case confirming the June 1995 rating 
decision which denied service connection for headaches.  
Importantly, the RO noted that the June 1998 examiner 
reported that the veteran's headaches were "most likely not 
caused by asthma."  At the outset, the Board notes that the 
June 1998 examiner did not say "most likely not caused by 
asthma," but rather, as noted above, the June 1998 examiner 
stated, "Headaches:  most likely than not caused by his 
asthma."  It is therefore unclear whether the RO erred in 
reporting the examiner's findings, or whether the examiner's 
medical report contained a typographical error.  As such, the 
RO should contact the Syracuse VA Medical Center and attempt 
to locate Theresa Stolz, M.D. for clarification of this 
matter.  Specifically, Dr. Stolz should clearly state whether 
the veteran's headaches are as least as likely as not caused 
by his service-connected asthma.  In addition, Theresa Stolz 
should provide reasons and bases to support her findings.

If the RO is unable to locate Dr. Stolz, then the veteran 
should be reexamined to determine if his headaches are at 
least as likely as not related to his service-connected 
asthma.  The examiner should also provide reasons and bases 
to support his/her findings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should inquire of the veteran 
where he has received treatment for 
headaches in recent years.  These records 
should be associated with the claims 
file.  

2.  The RO should contact Theresa Stolz, 
M.D. at the Syracuse VA Medical Center 
for clarification of the opinion rendered 
during the June 1998 VA examination.  
Theresa Stolz should be provided the 
claims folder and asked to determine if 
she meant to say that the headaches were 
most likely than not caused by the 
veteran's asthma or most likely not 
caused by the asthma.  The reasons and 
bases for any opinion should be provided.  
If Dr. Stolz is unavailable, the veteran 
should be afforded a VA neurological 
examination to determine the etiology of 
any headache disability.  All indicated 
tests and studies should be accomplished, 
and the claims folder should be made 
available to the examiner prior to the 
examination.  The report of examination 
should include a specific diagnosis as to 
the veteran's headache disability.  More 
importantly, if a headache disability is 
diagnosed, the examiner should opine as 
to whether it is at least as likely as 
not that the veteran's diagnosed headache 
disability had its onset in service or is 
proximately due to or the result of or is 
being aggravated by his service-connected 
asthma.  If aggravated, the degree of 
aggravation should be quantified, if 
feasible.  The response should be framed 
using the standard of proof underlined 
above.  

3.  The RO should again review the issue 
of entitlement to service connection for 
migraine headaches.  If the claim is 
adverse to the veteran, the RO should 
issue a supplemental statement of the 
case, and the case should be returned to 
the Board for continuation of appellate 
review.

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

